*394ON APPLICATION FOR REHEARING
Decided June 4, 1936
By THE COURT
Submitted on application for re-hearing. It is our view that §11214, GC, provides for a guardian’s investment of his ward’s funds with a building and loan association, if the same is approved by the court. On May 18, 1928, the Probate Court approved previous deposits made with The National Savings & Loan Company and also authorized, ordered and directed the guardian to place future funds in the same institution. On May 14, 1931, an order approving the guardian’s deposits already made in The Columbian Building & Loan Company was entered. At the same time the court ordered and directed the guardian. to deposit future funds with that company. But one deposit was made thereafter. It is our opinion that this authorization of the court protected the guardian in the making of these deposits irrespective of the fact that the court from time to time also approved his accounts, from which it appeared that the guardian was carrying an investment with one or the other of these institutions. The fact that the guardian’s third account was not approved until after the New Probate Code became effective will not control the situation. If the validity of these investments rested entirely upon the court’s approval of the accounts, the saving grace of the statutes covering the settlement of accounts might avail this ward if he had no actual noir'ce of such settlement and if he hied exceptions within eight months. These investments were approved as provided by §11214 GC. Provision for notice to the ward of a hearing on an application to make investments or to approve investments already made is not contemplated by that section. In the absence of language in the statute securing to the ward the right to be notified of a hearing upon an application to make investment of his estate under §11214 GC, we hold that he is not entitled to such notice and that the matter of authorization is one lodged with the court to be exercised by it in its wisdom , and discretion.
Counsel comment, upon our reference to the case of Rogers, Trustee v Clark, Receiver, 7th District Court of Appeals, released January 25, 1935. Our reference to this case was made because counsel argued that these funds constituted a deposit rather than an investment. In that reference, the court said in its original opinion that we were of the view that the case of Warner, Superintendent, etc. v Hoffman, Guardian, etc., Montgomery County, December 27, 1934, was controlling. In the latter case, this court held that the placing of funds with a building and loan company was an investment.
It is urged that our opinion is in conflict with Soliday, Guardian v Ash, 40 Oh Ap, 498 (10 Abs 364; and In Re, Howison, 49 Oh Ap, 421, (17 Abs 361). As stated in the original opinion, there is no conflict with Soil-day v Ash, supra. We find no conflict with In Re, Howison, supra. ' The evidence in that case clearly showed that the executor acted in bad faith. We respect that there is no evidence in the instant case which would warrant the imputation of bad faith to the former guardian, Langdon T. Williams.
We adhere to our former opinion and overrule the request of counsel for an order of certification to the Supreme Court on the ground that our opinion is in conflict with the two cases above mentioned. The application for rehearing is denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.